Citation Nr: 1548538	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-30 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned at a videoconference hearing in August 2015.


REMAND

Regarding the Veteran's claim of entitlement to service connection for hepatitis C, private treatment records show a current diagnosis of hepatitis C.  In a February 2011 statement in support of his claim, the Veteran asserted his belief that he contracted hepatitis C disease through air gun inoculations he received during service.  The Veteran reported that after receiving numerous shots and vaccines during basic training, he become ill and lethargic, lost his appetite, and lost weight.  He stated that once he was finally diagnosed as having hepatitis C in 2008, he was informed by the private clinician that the disease had been present for three or more decades.  During his August 2015 hearing, he stated that within a few weeks of having received the required shots and vaccines, he was hospitalized for two or three days at Fort Ord, California, with a high fever.  The Veteran also reported experiencing bouts of diarrhea during service, as well discoloration of his urine, and stated he several times reported to sick call during his period of basic training.  He reported additional treatment while stationed at Fort Clayton.

Notably, it would appear that the Veteran's service treatment records (STRs) are incomplete, as the envelope received contains only his entrance examination report and accompanying report of medical history.  The Veteran's separation examination is also of record, but additional STRs are lacking.  Given the Veteran's report of having been treated in service, the Board finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to undertake additional efforts to locate the Veteran's complete STRs, to include any hospitalization records.

The Board has also determined that "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for hepatitis C has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional); VBA Fast Letter 04-13 (June 29, 2004) (recognizing as a "biologically plausible" transmitter of hepatitis C in-service air gun inoculations). 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must undertake additional efforts to obtain a complete copy of the Veteran's service treatment records, to include any records pertaining to a period of hospitalization at Fort Ord and any records related to treatment received while stationed at Fort Clayton, Panama.  The Board is aware that Fort Ord and the Silas B. Hays Hospital closed in 1994.  The AOJ must ascertain the facility to which medical and hospitalization records were transferred and contact that facility with a request for any treatment records for the Veteran, to specifically include the reports of any hospitalization, from February 1971 through April 1971.

A specific search for any records for treatment of the Veteran at Fort Clayton, Panama, to include any hospitalization records, must also be undertaken.  (The AOJ should ascertain the dates during which the Veteran was stationed at Fort Clayton.)

The facilities in question should be asked to respond by indicating that: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

2.  Then, schedule the Veteran for a VA examination by a physician with expertise in infectious diseases.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full and the examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service, to include the Veteran's proffered belief that he contracted hepatitis C disease through air gun inoculations he received during service.  The bases for the opinion provided should be explained in detail.  The explanation should address the significance of the Veteran's reported symptoms experienced in service, to include weight loss, lethargy, loss of appetite, and subsequent bouts of diarrhea, as well as the Veteran's assertion that he was informed that hepatitis C has been present for three or more decades at the time that it was diagnosed in 2008.  
 
If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of service connection for hepatitis C.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

